Citation Nr: 1447766	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-11 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for skin disability.

3.  Entitlement to service connection for low back disability, to include degenerative disc disease (DDD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to May 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2011 and May 2011 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing before the undersigned in April 2014.  

The issue of entitlement to service connection for left knee disability, to include as secondary to low back disability, was raised by the Veteran in an April 2011 statement.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's tinnitus is etiologically related to the Veteran's active service.  





CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

      A.  Tinnitus

The Veteran has current tinnitus diagnosed during an August 2010 VA audiological examination.  He is competent to report having current tinnitus.  Charles v. Principi, 16 Vet App 370 (2002).  

The Veteran has attributed his tinnitus to exposure to hazardous noise in the printing shop room, for extensive periods of time, aboard assigned naval ships; and to exposure to continued hazardous noise while working to overhaul the USS Forrestal for a period of eight months.  He maintained that he has suffered from tinnitus since the time of his separation from service.  His reports are consistent with his military occupational specialty as a lithographer, and the Board finds his reports regarding the onset and continuity of symptomatology of his tinnitus to be credible and consistent with the circumstances and era of his service.  

Based on this competent and credible evidence, a continuity of symptomatology of chronic tinnitus has been established sufficient to satisfy the remaining elements of service connection. 

      B.  Skin Disability

The Veteran has current scars and acne vulgaris that were diagnosed during a December 2010 VA examination.  

During his Board hearing, the Veteran testified that skin scars developed as a result of being bit by fire ants during service.  His service treatment records confirm that he suffered fire ant bites in March 1989.  An allergic reaction was suspected.  

In the December 2010 VA examination report, the examiner indicated that current acne vulgaris was not related to fire ant bites.  The examiner did indicate, however, that current scars could be related to fire ant bites, but that it was not clear.  The examiner did not provide a clear opinion as to whether present scars were at least as likely as not the result of fire ant bites.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 29, 303-304 (2008).  

Based on the evidence of record, including the examiner's mildly supportive opinion and the Veteran's credible reports that scarring became present as a result of fire ant bites, the Board finds that the evidence is at least in equipoise with respect to whether current scars are the result of fire ant bites during service.  Thus, the Veteran's claim must prevail.

Based on the foregoing, the Board finds that all required elements to establish service connection for tinnitus have been met.  Accordingly, all doubt with respect to this claim is resolved in favor of the Veteran, and his claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

With respect to skin disability, the Veteran was examined by VA in December 2010.  The examiner identified two skin disorders present-those of acne vulgaris, and scarring.  The examiner concluded, without rationale, that the acne vulgaris was not related to service.  As to the scarring, the examiner was unsure as to whether it was due to service (specifically, fire ant bites in service), or to the acne vulgaris.  In light of the examiner's inability to offer an adequate opinion, the Board finds that another VA examination is necessary.

During the course of an August 2010 VA examination, the Veteran was diagnosed with lumbar spine degenerative disc disease (DDD).  In a December 2010 report, another VA examiner indicated that the Veteran's low back pain improved after injury in service in 1996, and provided the opinion that post-service employment as a roofer was at least as likely as not the underlying cause of his current back condition, not back pain during service.  

In his October 2012 VA Form 9, the Veteran credibly contended that in contrast to the examiner's findings, his back pain did not improve after initial onset during service.  The examiner also did not appear to consider multiple reports of back pain during the Veteran's service.  Thus, the examiner's opinion is deemed inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Accordingly, this claim is REMANDED for the following actions:

1.  Schedule the Veteran for a VA dermatology examination, preferably by an examiner who has not previously examined the Veteran in connection with this appeal for skin disability.  The examination report should indicate that the claims file and a copy of this REMAND were reviewed.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all skin disabilities found to be present.  

The examiner should then, with respect to each such skin disability identified, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset during the Veteran's active service or is related to an in-service disease, event, or injury, to include the fire ant bites.  

The examiner must provide a comprehensive report including reasons for all opinions and conclusions, citing the objective medical findings and lay evidence leading to the conclusions.

2.  Schedule the Veteran for a VA orthopedic examination of his low back.  The examination report should indicate that the claims file and a copy of this REMAND were reviewed.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all low back disabilities found to be present, to include DDD.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disability had its onset during the Veteran's active service or is related to an in-service disease, event, or injury.  

The examiner should specifically address evidence of multiple instances of low back pain during service, and the Veteran's contention that low back pain continued since its initial onset during service.  

The examiner must provide a comprehensive report including reasons for all opinions and conclusions, citing the objective medical findings and lay evidence leading to the conclusions.

3.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  The appeal should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


